Title: General Orders, 28 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Saturday Feby 28th 1778.
Warsaw—Washington Woodford.


A return of the drums, drum-heads, Snares cords &c.—and Fifes wanting in the several Brigades to be made immediately.
At a General Court Martial whereof Coll Cortland was President (Feby 25th) Thomas Booth of 4th North-Carolina Regiment tried for desertion found guilty and sentenced to receive one hundred lashes on his bare back.
The Commander in Chief approves the sentence and orders it to be put in execution tomorrow eight ôClock at the head of the Regiment to which he belongs.
